EXECUTION COPY SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT This SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of September 10, 2009 by and among ActiveCare, Inc., a Delaware corporation (the “Company”), and each of the purchasers of shares of Series A Convertible Preferred Stock of the Company whose names are set forth on Exhibit A hereto and such purchasers’ respective successors and assigns (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I.
